 1   Jeffrey C. Block, pro hac vice
     Whitney E. Street (CA Bar. No. 223870)
 2   Jacob A. Walker (CA Bar. No. 271217)
     Block & Leviton LLP
 3
     260 Franklin Street, Suite 1860
 4   Boston, MA 02110
     (617) 398-5600 phone
 5   jeff@blockesq.com
     whitney@blockesq.com
 6
     jake@blockesq.com
 7
     Attorneys for
 8   Lead Plaintiff Rick Keiner and the Class
 9
                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA

11
12    In re Lyft, Inc. Securities Litigation,       Lead Case No. 4:19-cv-02690-HSG

13
      This Document Relates to:                     CLASS ACTION
14
15    ALL ACTIONS                                   JOINT STIPULATION AND ORDER TO
                                                    EXTEND BRIEFING SCHEDULE ON
16                                                  LYFT DEFENDANTS’ MOTION FOR
                                                    JUDGMENT ON THE PLEADINGS
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIP. AND PO TO EXTEND BRIEFING      1
     SCHED. ON LYFT DEFS’ 12(C) MOTION                            CASE NO. 4:19-CV-02690-HSG
 1          Pursuant to Local Rules 6-12 and 7-12, Lead Plaintiff, Rick Keiner (“Plaintiff”), and
 2   Defendants Lyft, Inc., Logan Green, John Zimmer, Brian Roberts, Prashant Aggarwal, Ben
 3   Horowitz, Valerie Jarrett, David Lawee, Hiroshi Mikitani, Ann Miura-Ko, and Mary Agnes
 4   Wilderotter (the “Lyft Defendants”) (together with Plaintiff, the “Parties”), through their counsel,
 5   submit the following Joint Stipulation and [Proposed] Order to Extend Briefing Schedule on Lyft
 6   Defendants’ Motion for Judgment on the Pleadings.
 7          WHEREAS, on April 21, 2021, the Lyft Defendants filed their Motion for Judgment on
 8   the Pleadings (the “12(c) Motion”) (ECF No. 152);
 9          WHEREAS, Plaintiff’s Opposition to the 12(c) Motion (the “Opposition”) is due to be
10   filed on May 5, 2021, and the Lyft Defendants’ Reply in support of the 12(c) Motion (the
11   “Reply”) is due to be filed on May 12, 2021;
12          WHEREAS, the hearing on the Motion is scheduled for July 15, 2021;
13          WHEREAS, the Parties have met and conferred and agree to extend the date for the filing
14   of the Opposition from May 5, 2021 to May 24, 2021, and the date for the filing of the Lyft
15   Defendants’ Reply from May 12, 2021 to June 15, 2021;
16          WHEREAS, there will still be ample time for the Court to consider the Opposition and
17   Reply prior to the hearing on the Motion, and this extension of time will not alter the date of any
18   event or deadline already fixed by Court order;
19          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the Parties hereby stipulate,
20   subject to Court approval, that the briefing schedule for the 12(c) Motion will be modified as
21   follows:
22          1.        Plaintiff shall file his Opposition to the 12(c) Motion by May 24, 2021; and
23          2.        The Lyft Defendants shall file their Reply in support of their 12(c) Motion by
24   June 15, 2021.
25
26
27
28

     JOINT STIP. AND PO TO EXTEND BRIEFING             2
     SCHED. ON LYFT DEFS’ 12(C) MOTION                                   CASE NO. 4:19-CV-02690-HSG
 1         Stipulated and agreed to on April 29, 2021 by:
 2
                                                       LATHAM & WATKINS LLP
 3   BLOCK & LEVITON LLP
                                                       /s/ Colleen C. Smith
     /s/ Jacob A. Walker                               Colleen C. Smith (CA Bar No. 231216)
 4
     Jacob A. Walker (CA Bar. No. 271217)              12670 High Bluff Drive
 5   Jeffrey C. Block (pro hac vice)                   San Diego, CA 92130
     260 Franklin Street, Suite 1860                   Colleen.smith@lw.com
 6   Boston, MA 02110
     (617) 398-5600 phone                              Mathew Rawlinson (CA Bar No. 231890)
 7
     (617) 507-6020 fax                                140 Scott Drive
 8   jake@blockleviton.com                             Menlo Park, CA 94025
     jeff@blockleviton.com                             T: (650) 328-4600 / F: (650) 463-2600
 9
                                                       matthew.rawlinson@lw.com
     Whitney E. Street (CA Bar No. 223870)
10   100 Pine Street, Suite 1250
     San Francisco, CA 94111                           Elizabeth Deeley (CA Bar No. 230798)
11   (415) 968-1852 phone                              505 Montgomery Street, Suite 2000
     (617) 507-6020 fax                                San Francisco, CA 94111
12   wstreet@blockleviton.com                          T: (415) 391-0600 / F: (415) 395-8095
13   Lead Counsel and Counsel for Plaintiff            elizabeth.deeley@lw.com

14                                                     Andrew B. Clubok (pro hac vice)
                                                       Susan E. Engel (pro hac vice)
15
                                                       555 Eleventh Street, NW, Suite 1000
16                                                     Washington, D.C. 20004
                                                       T: (202) 637-2200 / F: (202) 637-2201
17                                                     andrew.clubok@lw.com
                                                       susan.engel@lw.com
18
19                                                     Counsel for Defendants Lyft, Inc., Logan
                                                       Green, John Zimmer, Brian Roberts,
20                                                     Prashant Aggarwal, Ben Horowitz, Valerie
                                                       Jarrett, David Lawee, Hiroshi Mikitani, Ann
21
                                                       Miura-Ko, and Mary Agnes Wilderrotter
22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24
25              4/30/2021
     Date: _____________________                _______________________________________
                                                HONORABLE HAYWOOD S. GILLIAM, JR.
26                                              U.S. DISTRICT JUDGE
27
28

     JOINT STIP. AND PO TO EXTEND BRIEFING         3
     SCHED. ON LYFT DEFS’ 12(C) MOTION                                CASE NO. 4:19-CV-02690-HSG
